Frazer, J.
All the questions now presented, except such as are hereinafter specially alluded to, were considered in Eitel v. The State, ante, p. 201, and decided adversely to the appellant.
The court refused to instruct the jury, that “the State is required to prove all the material facts charged, beyond a reasonable doubt; * * and if there is a reasonable doubt as to whether the liquor received and drunk was a sale or a gift, this rule applies.”
It seems to us that this instruction should have been given, and that the error in refusing it requires us to reverse the judgment.
We do not perceive any other error in this record.
Reversed, and remanded for a new trial.